327 F.2d 1002
Knox KERSHAW, Appellant,v.KERSHAW MANUFACTURING COMPANY and Royce Kershaw, Appellees.
No. 20361.
United States Court of Appeals Fifth Circuit.
February 27, 1964.

Appeal from the United States District Court for the Middle District of Alabama, Frank M. Johnson, Jr., Judge.
John C. Godbold, Albert W. Copeland, Montgomery, Ala. (Godbold, Hobbs & Copeland, Montgomery, Ala., of counsel), for appellant.
Fred S. Ball, Jr., Montgomery, Ala., for appellees.
Before CAMERON and WISDOM, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
This intricate action grows out of a family business relationship involving heavy railroad equipment. The appeal presents the questions of (1) whether there was a violation of the Sherman Act;1 (2) whether the appellees violated their contract with appellant; and (3) whether the appellees can invoke the defense of pari delicto as to the alleged violations of the Sherman Act.


2
The thoroughness with which the trial court dealt with appellant's contentions leaves little for us to write about. We refer to that opinion as accurately setting forth the facts of the case, the points raised by the plaintiff-appellant, and as correctly deciding each of the points raised. See Kershaw v. Kershaw Manufacturing Co., M.D.Ala., 1962, 209 F. Supp. 447.


3
We think that no good purpose would be served by writing a further opinion. We adopt what was written by the district court as the opinion of this Court and, based upon it, the judgment entered by the court below is


4
Affirmed.



Notes:


1
 15 U.S.C.A. §§ 1 and 2